Council's strategy for the Bali Conference on Climate Change (COP 13 and COP/MOP 3) (debate)
The next item is the debate on
the oral question on the Council's strategy for the Bali Conference on Climate Change (COP 13 and COP/MOP 3), by Guido Sacconi, on behalf of the Temporary Committee on Climate Change to the Council - B6-0379/2007), and
the oral question on the Council's strategy for the Bali Conference on Climate Change (COP 13 and COP/MOP 3), by Guido Sacconi, on behalf of the Temporary Committee on Climate Change to the Council - B6-0380/2007).
author. - (IT) Mr President, Minister, Commissioner, ladies and gentlemen, I am sure that I do not need to remind you of the importance of the Conference of the Parties in Bali which is now imminent and in view of which we have asked for further information on your strategy, on the line that you intend to take.
As the European Union, we are independently committed to an extraordinary effort, if I may put it that way, even though we know that it does not represent the ultimate solution. Our shared goal is to keep global warming within two degrees of levels in pre-industrial times, fully aware that this is a high-risk threshold, and that it will be necessary for some areas of the world, for some parts of Europe, to make provision, as planned, for a policy of adaptation. If we really want to pursue this difficult goal, however, we know that a new international treaty is absolutely crucial.
As we know, the European Union's burden of responsibility is limited (14% of global greenhouse gas emissions). A new international treaty taking account of the changes that have taken place since Kyoto, in particular the extraordinary and explosive growth of the Asian giants: indeed, Bali is a crucial step in that direction, and while it will not be the place at which agreement is reached, it will be the place at which negotiations will start and it will therefore be very important for Bali to come up with a clear negotiating mandate, with precise deadlines, with a view to conclusion by 2009.
In recent months, the world context has changed from the political, economic and cultural point of view, from the IPCC reports whose final synthesis will be released at the end of this week, and is to be presented in Valencia, to the award of the Nobel Prize to Al Gore and the IPCC's scientists. A great deal has changed in recent months and we can therefore be optimistic, albeit in a critical and vigilant way.
I would therefore like to sum up the purport of the resolution which we have drawn up and which we are sure will be adopted in this House tomorrow by a large majority; it is an offering, an offering to the negotiators to help them to take a tougher line as these negotiations are being launched. I would like to thank Mrs Hassi who, with the other rapporteurs, has managed to provide a synthesis, to prevent the whole thing from becoming an overdressed Christmas tree. The focus is very much on those negotiations and that is how we put it before you.
author. - (FI) Mr President, I wish to express my thanks for the excellent levels of cooperation with the shadow rapporteurs of the political groups in the negotiations on this resolution. Climate change is happening now, and it is advancing more quickly than predicted. A dramatic indication of this was that at the end of last summer a million square meters of the ice in the Arctic Ocean melted, an area the equivalent of Finland, Sweden and Norway combined. The message the scientists are sending out about the advance of climate change and the urgent need to cut emissions is becoming an ever more alarming one. It is also echoed in the advance information on the Intergovernmental Panel on Climate Change meeting in Valencia this week.
It is important that there is no gap left between the Kyoto Protocol and the next climate agreement. That is why the post-2012 treaty must be ready no later than 2009. At Bali the EU must do all it can to achieve a negotiating mandate to allow global warming to remain under two degrees. The leading role assumed by the EU is crucial to this. We are showing the way with our own measures to reduce our own emissions, but also by coordinating international negotiations. It is vital to get all the industrialised countries involved, including the United States of America, although that will not be enough to save the climate. It is just as crucial to get big developing countries, such as China and India, to accept limits on the increase in their emissions. This is perhaps the hardest challenge in the history of international diplomacy. We have to understand that if China, India and other similar countries accept limits to their emissions, it will mean a huge change in their way of thinking and the way they do things. We have to be prepared to give them something back in return. In other words, we also have to provide financial assistance for the breakthrough in clean, climate-friendly technology in these countries.
I would like to remind everyone that Nicholas Stern estimated that 1% of global gross domestic product each year would be needed to protect the climate. After the Second World War the United States delivered 2% of their GDP in the form of Marshall Plan aid. It was important to get reconstruction under way after the war, but it is still more important to prevent a comparable catastrophe as a result of climate change. We must therefore also be prepared to pay for climate protection.
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, the time is approaching when the Indonesian island of Bali will welcome delegates to the 13th Conference of the Parties to the Convention on Climate Change, who will be asked once again to use their experience and negotiating skills to make history.
In light of the first period of compliance with the Kyoto Protocol, from 2008 to 2012, the worrying scientific information that has emerged meanwhile on recent developments in relation to climate change highlights how urgent it is to find a collective and effective response to this challenge, since the very future of our planet is at stake. In this context Bali is the final opportunity to launch negotiations on a global and comprehensive agreement on the post-2012 climate regime. We are aware of the difficulties of this judicial process.
The European Union will go to Bali with the same sense of purpose that has guided it over the last 15 years, during which we unhesitatingly and unambiguously took on the role of leader of the international community in this great global challenge. The European Union's major objective at the Bali Conference on climate change will relate to the process itself, i.e. to ensure that a global and comprehensive negotiating process is set in motion.
I would also like to inform you that the EU considers the following aspects to be essential for creating an effective and appropriate post-2012 framework: firstly, to continue to develop a common perspective on the problem so as to achieve the Convention's major objective; secondly, to reach agreement on the adoption of firmer commitments by the developed countries as regards global emission reductions; thirdly, to facilitate the provision of new equitable and effective contributions by other countries, including incentives created by new types of flexible commitments to reduce the intensity of greenhouse gas emissions associated with economic development; fourthly, to expand the carbon market, particularly by reinforcing innovative and flexible mechanisms; fifthly, to reinforce cooperation in the areas of research, development, dissemination, forecasting and transparency in the technological sector; and finally, to intensify efforts to adapt, particularly as regards risk management tools, financing and technology.
Mr President, ladies and gentlemen, the figures speak for themselves. We were on the front line in Kyoto in making greater commitments than were asked of us, and today the EU and its Member States have clearly defined ambitious targets that again put us on the front line in combatting climate change. As the President-in-Office of the European Council emphasised in New York, climate change is now undeniably one of the greatest challenges facing humanity, and has moved from the realm of theory to become an effective and widespread concern for the people of the entire world.
This is a global challenge that requires a global response, the effectiveness of which will depend on the international community's collective action. That is why we insist that every effort must be made to negotiate the global comprehensive agreement, as I said, under the United Nations Framework Convention on climate change, which represents and must continue to represent the central and essential reference framework for all actions and initiatives to be taken in this area.
It is therefore time for other states to assume their responsibilities and to play a real and proportionate role in the global battle against climate change. Encouraged by the debate between the Heads of State and Government at the recent Lisbon Informal Summit on Europe and globalisation, which clearly showed that climate change is an EU priority area, and also by the Environment Committee's 30 October conclusions on the preparation of COP 23, we will go to Bali committed to contributing actively to achieving a result that can be translated into concrete, perceptible progress on the future of the climate regime. Bali represents not the end but rather the beginning of a journey, the 'road map' that has been talked about so much in recent years. It is a complex and difficult challenge, but one that can be achieved and that cannot be put off. The EU for its part is prepared to lead this challenge, since that is what our people want.
Mr President, thank you for the opportunity we have had today to exchange views on the EU's position at the UN Conference in Bali opening on 3 December.
The Commission and the European Parliament made a decisive contribution towards adopting an ambitious European policy on climate change. It took a leading role on the international scene and a constructive position with regard to our main partners among developed and developing countries. I look forward to continuing this close and fruitful cooperation in Bali, where Parliament will be represented by a strong delegation.
The question submitted by the Temporary Committee on Climate Change concerns the most important issues we will be facing in Bali.
One such issue is how to secure the support of our main partners for starting negotiations, with a view to concluding an international agreement that will aim to ensure that global warming is limited to 2°C.
The Bali Conference will undoubtedly be a milestone in the international endeavour to combat climate change. Bali will be a first practical test of the international community's determination to translate political declarations into action.
There are many encouraging signs. Climate change is now a first priority in international policy; it is an issue of direct concern to Heads of State or Government around the world. A month ago, the first meeting of its kind, called by UN Secretary-General Ban Ki-moon in New York, sent out a very powerful message: climate change is now recognised by all leaders throughout the world as an issue requiring urgent and decisive action by the international community.
The recent meeting in Bogor also confirmed that there is a shared view among a steadily growing number of countries that an agreement must be reached in Bali on starting official negotiations aimed at concluding an agreement on climate change for the period after 2012.
The discussions so far have also shown that there is a convergence of views on the main points to be included in the agreement for the period after 2012. Of course, some would prefer clusters (reduction, adaptation, technology, funding) to establishing the main points of agreement at Bali, which is the position held by the EU.
It is nevertheless true that the EU has to large extent managed to set the agenda for the Bali Conference. The EU strategy on climate and energy, approved by the European Council in March 2007 on the basis of a related motion from the Commission, has had a decisive effect on the aims and level of ambition of the Bali Conference as well as the architecture of the post-2012 agreement on climate change.
The EU strategy has formed a basis for a series of multilateral and bilateral discussions. At the end of this month, the EU will discuss the issue of climate change as a matter of priority at the EU-China and EU-India summit conferences. It is up to our partners in the developed countries to respond to and cooperate on the targets set by the EU, acting at all times on the basis of scientific data.
The developed countries must continue to take the lead by making ambitious commitments to reduce emissions in absolute terms. We have the economic and technological means to limit greenhouse gas emissions. If we and the other developed countries do not take the first steps, how can we expect the rapidly developing, emerging economies to take action, especially on the scale required?
Nevertheless, the forecasts for emission increases worldwide leave no doubt that the developing countries must contribute. We are not asking them for the time being to commit themselves to emission reductions in absolute terms. However, with our help the developing countries must slow the rate of increase in their emissions. Thus on a global scale, at some point in the next 10-15 years, once we have reached a peak in CO2 emissions these can begin to decrease in absolute terms.
This is the only way we can keep the increase in the average temperature of the planet within the limit of 2°C. In this context, we must focus on specific proposals to strengthen funding and investments in clean technologies and the transfer of these technologies to developing countries.
We therefore support the initiative of our Indonesian hosts to invite finance ministers to a meeting on climate change and funding, to be held in Bali during the Conference.
To retain its leading role internationally, the EU must above all achieve results within its own territory. The Commission will approve the package of measures on climate and energy at the beginning of next year and will plan the necessary measures for achieving our targets, namely a unilateral reduction in emissions of 20%, or 30% if an international agreement is achieved.
This package of measures will include proposals on the allocation of responsibility and obligations among the Member States in order to improve the EU Emissions Trading System and achieve the targets for renewable energy sources.
Measures to be taken at Community level must also play a part in reducing emissions. One such area is our forthcoming proposals on CO2 and motor vehicles, as discussed in the European Parliament at the October plenary session.
The Commission will propose a legislative framework for achieving the Community target of 120 g/km by 2012. The Commission will also present the legal framework for capturing and storing CO2, with the necessary guarantees on environmental protection.
Bali is only the start of the negotiation process, as the President said earlier. We must now prepare and secure the widest possible international support for the way ahead that we have planned.
The EU will intensify bilateral contacts with major partners and will take full advantage of the forthcoming summits as well as all the important international meetings.
As I have said before, despite encouraging signs internationally, there are nevertheless serious differences of opinion. For instance, there is disagreement on how to combat climate change, and in particular the type and nature of the targets. The US is continuing to oppose binding targets.
Targets of this kind are of fundamental importance if we wish to ensure the effectiveness of our agreement and the strengthening of the global CO2 market. We shall continue to cooperate with all those in the United States who can help towards bringing about a change of attitude at federal level.
In the United States itself, a very lively dialogue is already being conducted on the issue of combating climate change. From various sections of the United States we are receiving clear messages and appeals for decisive action in the run-up to the Bali Conference.
Through your various contacts with colleagues in other parliaments around the world, with representatives of industry and with civil society, we are counting on the support of the European Parliament in promoting the EU's ambitious aims regarding the issue of climate change.
We need this support in our efforts to strengthen international cooperation on climate change.
(Applause)
on behalf of the PPE-DE Group. - (FI) Madame President, first of all my sincere thanks go to Mrs Hassi for her cooperation on this resolution. Obviously this is perhaps going to be one of the most important, if not the most important, conferences on climate change. Unfortunately, not much progress was made in the last five conferences. Now at last the time has come to decide upon concrete measures for the period after 2012.
What all the earlier conferences have had in common is that, instead of souvenirs in the shape of real breakthroughs, we have seen a pat on the back for the EU for leading the way in its unilateral actions and environmental aspirations, and then off we go again for another year. The problem is that global measures are needed urgently for what is a global climate problem, although they have seemed difficult to produce. For example, a year ago Nairobi failed to show any indication that there would be commitment from any of the important new countries to emissions cuts from 2013. We have therefore had to hope that negotiations outside the Kyoto Protocol framework will result in emissions cuts among the world's four largest polluters, the United States of America, China, India and Russia.
Perhaps the most tangible challenge for developing countries is the notion of solidarity. At one time no one could have foreseen the extent to which emissions would start to increase, and now around half of all emissions come from the developing countries, mainly China and India. Of course their citizens have a right to economic growth, but it is in everyone's interests that that growth be as clean as possible. The negotiating situation is thus awkward, but then also is the practice. It may tempt companies operating in global markets to continue to invest in places where there are not proper environmental standards or emissions limits. For people in the developing world, however, there is no solidarity in having their environment contaminated. Furthermore, to move emissions is not to cut them. The outcome, then, is that three out of every four emissions are increasing rapidly. How do we move forward from this situation? Will there be time to decouple industrial production from country-specific restrictions and instead produce a worldwide scheme for the industrial sector and an international carbon economy? The priorities should be energy content, eco-efficiency and low-emission technology and its development.
on behalf of the PSE Group. - (PT) President-in-Office of the Council, Commissioner, ladies and gentlemen, I will begin by sincerely congratulating the rapporteur, Mrs Hassi, for her opening text and for her capacity to generate commitments on this complex issue.
The text to be put to the vote reflects the genuine effort made by the various political groups to send a clear, effective and mobilising message to Bali. This is the only way to ensure the conditions for achieving the central objective, which is to transform the Bali meeting into the departure point for all global partners to assume clear and quantified policy commitments for combating climate change by 2009.
Everyone has had to make sacrifices and adjustments. The objective will have been achieved if this text is widely approved by Parliament. That will give democratic legitimacy to the EU's pioneering spirit in the area of the environment and climate in the eyes of the whole world. This pioneering spirit has created added responsibilities, however, particularly as regards the quality of the specific proposals presented, which must meanwhile include both reductions and adaptations. Account must be taken in particular of the fact that the greatest adaptation costs are now falling upon the poorest regions of the world that have contributed least to the problem and which are least equipped to resolve it. The proposals must meanwhile ensure that the various international reduction responsibilities are distributed equitably, proportionally and fairly.
Environmental commitments will have to be adjusted to the development process the poorest countries and regions are entitled to, including access to normal standards of well-being and comfort, whether for the less developed countries or for the huge populations in the emerging economies. While the pioneering European approach is a duty, it should nevertheless also be seen as an opportunity to gain environment-related technological and innovative comparative advantages. This will only materialise, however, if environmental concerns and commitments gradually become the rule of operation of the global economy. If not, the EU's good practices will distort competition and disappoint its citizens.
In this context Parliament makes the practical suggestion that national commitments should be complemented by the exploration of global sectoral commitments with a view to creating benchmarks and internationally accepted good practices for all sectors of industry and services involved in international competition. This is a very ambitious agenda, but the EU must assume the responsibilities corresponding to its role of positive leadership which is so very important for the survival of the planet.
Madam President, Minister, Commissioner, the start of negotiations for what will become the new Kyoto Agreement in Bali in December is, of course, extremely important. Parliament is preparing itself though this debate and a resolution, and the Council has also prepared itself through a resolution. What is still lacking, I believe, is clearer cooperation between the EU's various institutions. A big responsibility rests here with the Portuguese Presidency. The European Union must speak with one voice in Bali.
An important element is how the situation of developing countries is to be managed and how they are to be able to combine economic development with environmentally friendly technology. They need our assistance. Not only in fine words, but they need money, methodological development and access to new technology. We need to focus our efforts on various policy areas and the aid must be changed so that it is also climate friendly.
Part of the solution also depends on the second point I intended to mention in the debate - forests. Large areas are being devastated today and we all know what that means for the climate. But it is also a catastrophe for the people who live in these areas when their livelihoods disappear. A method of working must be developed in which we pay developing countries and ordinary families to look after and take care of forest areas. Sustainable production is extremely important. A completely untouched forest is good from the point of view of biodiversity, but a rotting forest emits large volumes of methane gas. What we need is a growing forest where the final product is taken care of in a way that locks in the CO2 and other greenhouse gases.
Bali will be a big, difficult and chaotic meeting. The best we can do is prepare ourselves well so that the actual start of the negotiations is good. For that this debate is an excellent tool, but we must also make preparations together with our friends through a strong transatlantic dialogue and dialogue with China and India. We know that 25 states emit 83% of the gases we need to stop and, Commissioner, Minister, a true friend is a person who asks how you are doing and also stops to listen to the answer.
on behalf of the UEN Group. - Madam President, can I too congratulate Mrs Hassi on her work and contribution to this debate.
I also want to congratulate Al Gore, the former Vice-President of America, for being recently awarded the Nobel Peace Prize for his sterling work in highlighting the need for international action to arrest climate change.
Receipt of this prize is an international recognition that climate change has risen to the top of the international political agenda. It is international action that is now needed, so that we can all collectively ensure that carbon dioxide emissions are substantially reduced in the near future. I thus fully support the 20/20 and 50/50 EU commitments to reduce carbon emissions.
Bali represents a real window of opportunity for us to agree an official mandate and framework in order to secure clear and firm international commitments for post-2012.
In Bali let the foundations of the building blocks and road map commence, based on: a shared vision; firm commitments from developed countries; the expansion of the use of carbon markets; the strengthening of cooperation on technological research and the reduction of deforestation. Also, let us not forget that the EU needs to deliver here at home and to lead by example.
Therefore, I look forward to President Pöttering's proposal in February on how this House, the European Parliament, can itself reduce its carbon footprint.
on behalf of the Verts/ALE Group. - (DE) Madam President, it has become standard practice in the European Union, as we heard again today from the President-in-Office of the Council, to speak of a leading European role in the international effort to combat climate change. When I cast my mind back to March and the decisions taken at the summit to set targets of a 20% reduction in CO2 emissions, a 20% increase in energy efficiency and a 20% renewables quota by 2020, that does indeed sound like a leading role.
I find it highly regrettable that negotiations with the Member States on the energy package did not progress far enough for us to underpin these summit decisions in Brussels prior to the Bali conference. If the countries with which the EU intends to negotiate in Bali take a look behind the European scenes and see the arduous nature of the negotiations with the Member States on energy efficiency and renewables, they will realise that the whole business has been nothing short of a tragedy. I believe it is an ominous sign when we demand giant strides on the global stage but are only prepared to tiptoe forward cautiously at home. It is not as if a lack of technology were a problem for us. Our problem is that we totally lack the political courage to effect the sea change that was discussed in March in our energy and resource policies.
I have to say that, when the Reul report was adopted at the last Plenary part-session, I was horrified to hear that we were back to talking about nothing but coal and nuclear-power options, and it fills me with utter shame that Europeans should now be offering African countries nuclear power as a solution to climate problems. I believe some Europeans must have taken leave of their senses.
on behalf of the GUE/NGL Group. - (IT) Madam President, the text before this House is the result of collective work by the Climate Committee. That committee, set up on ad hoc basis with a mandate of great importance, has undertaken major consultation and discussion initiatives, and has drawn up an instrument which Europe can use to play a major role in the thirteenth Conference of the Parties in Bali.
The crux of the policy proposal is clear and forceful. What is needed is a political and multilateral approach which is based on the UN, and takes account of the IPCC and major changes not just in technology but also in the social model. Technology transfers, cooperation and a new environmental and development approach are needed. The proposal of 3.20% by the Commission and the Council is only a starting point in this sense, albeit a positive one. Our thinking needs to be wide-ranging and forward-looking, and frankly the future cannot involve a return to technologies of the past which are old, dangerous and controversial, such as nuclear technology.
We also need to start thinking about innovative proposals that we ourselves have put forward in our parliamentary debate and which are now being taken up in a more authoritative way by leading figures such as Chancellor Merkel. I am speaking of the per capita calculation of emissions, which we have proposed, together with Mr Prodi, and which is very important in the light of the current situation in which there now seems to be an inequality in emissions and in which those emissions all have to be reduced in an egalitarian way.
on behalf of the IND/DEM Group. - (NL) Madam President, may I make the following points on behalf of my colleague, Hans Blokland.
To begin with I must thank Satu Hassi most warmly for all the important work she has done to arrive at the resolution now before us. In view of the upcoming Climate Change Conference in Bali it is important to record the European Parliament's position on climate policy as concisely as possible, and Satu Hassi has done just that.
Now that the European Union is focusing hard on climate policy, it is time for other parts of the world to follow suit, including those countries which have not yet ratified the Kyoto Agreement. In Bali the European Union should demonstrate its credentials as a leader, not paternalistically but in a spirit of cooperation.
I see the Bali conference as a perfect opportunity for us all to sit down together and consider what action is needed on climate policy after 2012. It will take joint efforts worldwide to preserve the quality of our world and safeguard our future.
(DE) Madam President, allow me to extend a warm welcome to Stavros Dimas. We look forward to our discussions with you in Bali about the path that Europe intends to pursue in the field of climate policy.
I see the pursuit of climate policy as a challenge for all of us. It is not the preserve of misty-eyed environmentalists or of liberal merchants but a challenge to which we must all respond together, and the Temporary Committee on Climate Change is starting to do just that. Not everyone appreciates this yet, but we have nevertheless made a good start.
Bali is a milestone - no doubt about that. A post-Bali gap, which would also be a post-Kyoto gap, would be a disaster, not only for the environment but also in terms of economic policy, because industry cannot invest without hard and fast data. It is also a matter of where we stand at the present time and what we actually have to offer in Bali, for we must have something to offer, otherwise we cannot expect other continents to join us in a common effort to solve the problem.
This is why it is right and proper that we should be committed to making offers here. Three times twenty per cent amounts to a great deal, and we would be happy to hit these targets. I still see major obstacles ahead, to be sure, but we shall make it. Besides, precisely because we need to set a good example, I do believe we shall arrive at a European environmental foreign policy that serves to influence the search for answers to questions such as why these huge conflagrations break out across the globe, producing more CO2 than all of Europe's power stations put together.
I believe Europe has to get involved here, and we are well on the way to doing so, and then Americans within the United States - not necessarily through their government - will be given a positive stimulus to move forward too. That is precisely where we are heading. I regard climate change entirely as a golden economic opportunity. If we do not take it, others surely will.
(FI) Madam President, the credibility of the leadership shown by the European Union in the area of climate policy will be measured in December in Bali. The result must be global will in the shape of a clear mandate to prevent the earth's temperature from rising by more than two degrees. The European Union has already made its own decisions. If the goal is to be achieved, however, it will take the commitment of all the industrialised countries, the United States and Australia for example, to quantitative cuts in emissions.
We can no longer afford to have the sort of debate we have had up to now as to whether we should reach this target through technological development or by setting binding targets. We need both. Only binding targets and adequately stringent emissions targets, however, will make companies switch to cleaner and more environmentally friendly technology. We have to remember, as has been said here, that to get all the parties to adopt the treaty will take solidarity, especially with the developing countries, which are the worst off of all. We also need, however, to reach a clear negotiating position with developing countries, such as China and India, on quantitative reductions in emissions in the future.
Again I would like to thank all those who have been involved in drafting this resolution for Parliament, and especially Mrs Hassi and the groups' negotiators. You have done some excellent work.
(IT) Madam President, ladies and gentlemen, a word of welcome to Commissioner Dimas, who will be on the front line in Bali. Global warming is an urgent, very serious and genuinely global problem in respect of which a global consensus is urgently needed. That makes it necessary immediately to put forward proposals to control greenhouse gas emissions which are more equitable and more widely accepted than those of the Kyoto protocol based on the principle of 'grandfathering', i.e. 'whoever has polluted most, can continue to pollute most'. That is unacceptable.
For that reason I think that we have to put forward a bolder proposal. I tabled an amendment, as has already been pointed out, which can be summarised in slogan form as 'one person, one right of emission', something suggested by Germany's Professor Lutz and also welcomed by Chancellor Merkel.
If every person is to be given the same right of behaviour, the same access to natural resources, it is important for Parliament to support this process which, from the point of view of the emissions trading mechanism, could bring the developing peoples a quantity of resources of an order of magnitude greater than that of international cooperation and easier to control. In return, that would also require a commitment to respect carbon deposits such as the equatorial forests.
The principle of equity should provide a baseline for a gradual improvement that has to start from a baseline if emission figures admissible in 2050 are to be calculated. It is therefore crucial for 'grandfathering' to be gradually reduced. It is precisely because the matter is so serious and urgent that we have to set matters in motion so that that final outcome can be swiftly achieved.
Madam President, one of the most effective strategies the EU can employ in Bali is to lead by example. The first piece of new European climate legislation to be decided upon since the March Council is the inclusion of aviation in the Emissions Trading System. So the outcome of that is vitally important, not only in itself but for the signal that it sends to others at the Bali Conference about whether the EU is genuinely serious about its climate change commitments.
So far, frankly, the outlook is pretty grim. The Commission's initial proposal was hopelessly weak and the fact that the Council has been unable to reach a common mandate for a first reading agreement sends extremely negative messages. I therefore urge both the Council and the Commission to raise their game substantially and quickly.
Success in Bali also depends critically on whether equity is at the heart of any new agreement. That is why proposals must be based on convergence towards equal per capita emission rights, such as the approach known as 'contraction and convergence'. I urge the Council and Commission to follow that approach.
Finally, I would caution against an over-reliance on carbon-offsetting mechanisms. As a colleague of mine memorably pointed out, carbon offsets are about as useful as an anti-smoking campaign that pays someone else to stop smoking in the developing world while you continue cheerfully puffing away. It is irresponsible and critically ineffective.
- (EL) Mr President, Commissioner, the remit of the Bali Conference is to promote an ambitious and realistic post-2012 framework. There is no room for further delay. Global warming must be addressed immediately and drastically. Ecology and economics can and must coexist.
The ensuing benefits will greatly exceed the financial cost. However, this requires a broader agreement, with specific commitments to reduce emissions, and not mere wishful thinking. Commitments must be made to combat emissions from international air and sea transport. There is a need to capture greenhouse gases through sustainable forest management and a change in production standards and consumption, as well as through land use.
However, in order to achieve this, the Commission must remember forgotten aims relating to the bold promotion of renewable energy sources. It must promote more ambitious targets and demonstrate a stronger political will.
This is what we expect, Mr Dimas.
(SL) The European Union is a world leader in combating climate change and developing new environmentally friendly technologies. But for how much longer? Awareness of the need to reduce human impact on the natural environment is growing in a large number of countries. This is being followed by strategies, plans and measures, even in countries in which environmental protection was, even recently, not a priority.
Take for example China, which a delegation of the Temporary Committee on Climate Change visited recently to familiarise itself with the situation there. Although as a developing country under the Kyoto Protocol China does not have to reduce its greenhouse gas emissions, it is becoming aware of the problem of global warming and has already begun to take action. It has adopted a national climate change program in which it has, amongst other things, set itself a large number of ambitious targets.
All this demonstrates that we cannot rest on our laurels if Europe is to retain its global influence. I therefore call upon the delegation in Bali to put forward Europe's position in the fight against global warming accordingly and with a single voice. In my view, a sufficient reduction in warming is possible only if we succeed in setting up a global market in carbon. Price, that is to say money, is an extremely effective mechanism for attaining goals in human society.
In seeking to reach an agreement on global measures we cannot forget about implementing our own targets. We must steadily develop our own policies and continue to introduce innovations in energy, transport and other sectors which also cause greenhouse gas emissions. Only with effective and successful implementation at home will we be successful in our negotiations and cooperation with third countries.
I hope that the delegation in Bali will have a very successful visit and successfully put forward the positions set out in our resolution.
(NL) Madam President, next month in Bali the European Union must bring its full political weight to bear in order to make the conference a success. To that end we very much need the support of the developing countries and also of countries like China and India. To date those countries have contributed very little to climate change, but they are seriously affected by its repercussions. Europe must offer help to those countries and reach out to them so that they can adjust to climate change, and we must invest in technology transfer.
I am optimistic that in 2009 we can really get down to brass tacks and conclude a good agreement which the United States can also sign up to. But if the rest of the world does not follow Europe and agree binding targets, we shall need a plan B and even a plan C.
Plan B would be to set worldwide targets for reductions in every sector of industry, and if that does not work plan C would be to slap import levies on products from countries that refuse to implement the climate policy.
The proposed resolution is a good one and it merits our full support. My compliments to Satu Hassi and the shadow rapporteurs.
(ES) Madam President, an average per capita emissions level has been proposed for everyone but be aware that what may be fair in social terms may end up being impossible in ecological terms.
Environmental objectives must incorporate countries such as China and India, they must incorporate equity. However, environmental convergence between North and South must take place quickly and the level of emissions must be very low if it is to be an effective measure rather than smoke and mirrors.
At the same time we should consider fiscal and commercial measures to slow trade both in highly polluting products and in products which have been manufactured using dirty technology.
External climate protection of this kind may provide a response on the part of the European Union to the growth of emissions in our products from Southern countries and we can collect the income generated and then invest it in clean technologies in the South.
(SV) We will soon be deciding how we will be able to combat global warming after 2012 when the Kyoto Agreement comes to an end.
We have a very good basis. We need reductions of up to 80% by 2050, assistance for developing countries to reduce their emissions, measures against the meat industry, which is responsible for almost one fifth of global emissions of greenhouse gases, more flexible patent laws which make it easier to spread green technology, certification of biofuels to avoid them coming into conflict with food supplies, and the conservation of the world's forests. As has been said, this is all wonderful.
What is missing and what we must do in the future is to take measures against the constantly growing flows of traffic within the EU, EU subsidies and the fact that markets tend to be given priority when the EU legislates and implements.
There are eleven amendments, most of which I think are good and strengthen the thrust of the resolution, which is that it is the rich world which is responsible for climate change and must therefore take the lead in radical reductions.
I am troubled by Amendment 7, which aims to use nuclear power to combat the greenhouse effect. We should not replace one environmental problem with new problems.
(SV) Madam President, it is almost 15 years since the Climate Convention was signed at the Rio Conference and yet the fact is that climate emissions are rising faster today than ever before. This shows how inadequate international cooperation has been so far.
The EU must continue to take a leading responsibility through measures at home - everything from tougher requirements for the cars of tomorrow to increased aid for alternative sources of energy. But 'domestic action' is not enough. Mr Florenz asked what we can offer the rest of the world. That is a good question. I believe we can offer three things. First, clean environmentally friendly technology to all developing countries which are in a phase of modernisation, not least China and India. They are fully entitled to their development, but they do not need to repeat our mistakes. Providing support for technology and knowledge must be a priority in the EU budget. They gain from it, but we also gain from it.
It is equally important for us to accept our historical responsibility and provide support for adaptation measures to all the low-income countries which will be greatly affected by storms, floods and extended droughts. The money which has so far been put aside in various adaptation funds and the initiative recently taken by the Commission, the 'Climate Alliance', is not enough. It is absurdly small. The need is hundreds of times greater.
Third, as Mrs Ek underlined, it is important to pay attention to the role of forests, not least tropical forests. We must give the forest owners an incentive not to chop down forests but to preserve them.
Climate policy does not stand and fall with Bali, but success in Bali will, of course, improve the chances of achieving a final agreement in 2009. In order to facilitate this I assume that the Commission and the Council will listen to Parliament, not least with regard to the need to do much more with regard to technical cooperation, adaptation measures and forest issues.
(DE) Madam President, Commissioner, ladies and gentlemen, at their spring summit the Heads of State and Government took good decisions on the fight against climate change. Their decision on greenhouse gases provides for a 20% reduction in the 1990 emission levels in Europe by 2020. It was also agreed at the spring summit that the reduction target would be raised to 30% if other industrialised nations committed themselves to cutting their greenhouse-gas emissions. The EU should therefore make every effort to encourage other industrialised nations to sign up to the post-Kyoto agreement.
I should like to refer to another specific point, namely transport, for it is important that we should succeed in securing the inclusion of transport in the post-Kyoto agreement. In Europe alone, transport produces 21% of all greenhouse gases. International aviation in particular was not covered by the Kyoto Protocol, because the ICAO, the International Civil Aviation Organization, gave assurances that there were plans to create a global system. This pledge has not been honoured in the period since 1997, and I am afraid we are still waiting for aviation to be incorporated into the Protocol. I hope that this step can be initiated in Bali.
(DE) Madam President, ladies and gentlemen, there is a serious climate problem. No one is denying that. The political issue, however, is how we approach the effort to solve the problem. I must say that we have had great difficulties with the present report as regards the manner in which the problem is being addressed.
Problems are not solved by describing doomsday scenarios and speaking of human-rights violations or by adopting a disheartening tone instead of proposing solutions. The aim must be to search realistically and objectively for solutions, weighing up diverse arguments. In this respect I find it regrettable that we have not been prepared to countenance divergent assessments regarding the causes of climate trends and changes. I am all for the inclusion of ambitious goals, but it is also essential to ensure that they are achievable, otherwise our climate policy will be ineffectual.
It is also wrong to establish taboos and say that the subject of coal and the development of clean-coal technology or the subject of nuclear power are off limits and that the only answer is renewable energy. Such an approach completely fails to address the problem. What is needed is a comprehensive debate in which all aspects are examined in detail and in which we are all open to a variety of instruments and to information from a wide range of sources.
I believe we should also consider, as part of that debate, what impact we can achieve with what resources. How do we maximise the impact? We should also reflect on costs. I believe we should not only focus on the way in which national political decisions are taken but also consider, as one or two colleagues have said to me, how the development of technology can be spurred on and supported. I do not see any sense in holding today's debate and then, two or three hours or two or three days later, discussing Lisbon strategies and the like in the same chamber. These two debates must be rolled into one if we want to fight climate change and mitigate its effects.
In my view there has been only a limited opportunity here to voice the critical comments that we aired in our deliberations in committee. I hope that the next time, when we deal with the full report from the Committee on Climate Change, we shall have a chance to put forward a rather wider spectrum of arguments.
(DE) Madam President, I should like to add my voice to the numerous compliments that have been paid to the rapporteur for this good and objectively presented report, which also received the support of a good majority of the Committee on Climate Change. It goes without saying that we expect results and a clear mandate for Bali. This must include shared but differentiated responsibilities for the industrialised nations, the states with emerging economies and the developing countries.
This resolution also indicates clearly that we expect results by 2009. In the legal instruments the European Parliament adopts - and speakers have already referred today to the inclusion of aviation in emissions trading as well as to CO2 emissions from motor vehicles - we must send very clear political messages to the rest of the world, to the other continents. That is an essential condition if we are to bring all countries on board.
- (EL) Commissioner, allow me first of all to congratulate you on your efforts in this important international issue of climate change.
Mr President, the fight against climate change should inspire the creation of a new development model. This model will redefine the existing policies in the direction of environmental protection, linking economic activity with respect for natural resources and social welfare.
The EU should play a leading role and ensure that the negotiations do not end in a broadening of the flexible mechanisms of the Kyoto Protocol. The aim in Bali should be an agreement with an environmental perspective. The agreement should also make use of the opportunities for technological innovation, economic development and job creation.
For example, transition to a low-carbon world economy, by linking carbon markets to emissions trading systems, would be a move in the right direction.
The Bali Conference should be an opportunity to formulate a comprehensive proposal for the post-2012 period with binding, long-term targets.
President-in-Office of the Council. - (PT) Madam President, Commissioner, ladies and gentlemen, this is a debate of unquestioned importance that we have had regularly here in the European Parliament. The issue of climate change and the European Union's preparations for the Bali Conference have been a recurring theme during these monthly sessions that I have attended. That clearly highlights the importance Parliament rightly attaches to it, and only this morning climate change was on the agenda once more in connection with our debate on globalisation.
In my opening speech I referred to the six fundamental objectives the European Union is taking to the Bali Conference. These are clear and defined objectives which I assume are well understood and fully endorsed, and naturally our aim will be to achieve them all. I also stated very clearly, however, that this is a difficult, complex and politically delicate process, but we will obviously do our utmost to reach a conclusion.
Some fellow Members have suggested that the EU may not have been the leader it has often claimed to be in this process. I cannot share that opinion, because if there is a bloc, organisation or entity that has shown practical signs of having ambitious targets, of seeking to go further and of showing a real concern for a problem that affects our citizens, then that entity is the European Union. We have established our own emission reduction goals that cannot be and have not been equalled anywhere in the world, and we have also made significant efforts to save energy, to invest in renewable energies, etc. We must therefore be proud of our efforts and of our work and must not slacken them.
Finally, I would also like to say that I have taken note of the recommendations and suggestions made in Mrs Hassi's resolution. Some of those suggestions were referred to here by Mrs Ferreira, and the Council will certainly bear the recommendations in mind.
Member of the Commission. - Madam President, first of all I would like to thank the speakers in today's debate for their positive contributions.
There is an emerging consensus that global efforts are needed to win the battle against climate change and that Bali must set out the process and content of the post-2012 climate agreement.
The European Union will intensify its bilateral contacts with key partners to gain support for this line. However, we also need to look beyond Bali. Let us not forget that Bali is just the start of a negotiating process. Making sure that we get on the right track in Bali is, of course, fundamental. But we will need to step up our efforts to forge common views and develop common solutions with all our partners over the coming months and years.
The EU-China and the EU-India summit, as well as the EU-Asia summit, all this November, are the next steps to generate even more convergence and political momentum for the post-2012 international climate agreement.
As regards the United States and Canada it will be vital to continue but also to go beyond contacts with the Federal Government. The international carbon market partnership (ICAP) with US states and Canadian provinces, which I signed on behalf of the European Union in Lisbon on 29 October, brings together partners who are actively pursuing the implementation of carbon markets through mandatory cap and trade systems.
I look forward to continuing these discussions with Members of the European Parliament in the run-up to Bali, and thank you very much for your support.
I have to underline that without the continuous support of the European Parliament we would not have had an energy and climate-change package earlier this year and without your support we do not have any hope of achieving a better result in Bali. So please come in Bali with high ambitions and try to help us as you know how to do.
I am now closing the debate, and I have received a motion for a resolution, in accordance with Rule 108(5), on behalf of the Temporary Committee on Climate Change.
The debate is closed.
The vote will take place tomorrow - Thursday.